        Case 1:21-cv-00783-MV-JHR Document 3 Filed 08/23/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


TALISHA VALDEZ, on behalf of herself
and others similarly situated, and
JENNIFER BLACKFORD, on behalf of herself
and others similarly situated,

               Plaintiffs,
                                                              Case No. 21-cv-783 MV/JHR
       vs.

MICHELLE LUJAN GRISHAM,
Officially and Individually, Acting Under the Color of Law,
and
DAVID SCRASE,
Officially and Individually, Acting Under the Color of Law,

               Defendants.


                                              ORDER

       THIS MATTER comes before the Court on Plaintiffs’ Verified Class Action Complaint

for Civil Rights Violations Under 42 U.S.C.A. § 1983; Violations of Rights Protected by the

New Mexico Civil Rights Act; Emergency Request for a Temporary Restraining Order; Request

for Preliminary Injunction, Permanent Injunctive Relief and Damages (the “Complaint”). Doc.

1. Although Plaintiffs did not file a separate motion requesting emergency relief, the Complaint

requests “a temporary restraining order to prohibit Defendants from enforcing public health

orders against the Plaintiffs and other putative class members that are similarly situated,” and a

preliminary injunction “to prohibit Defendants from enforcing public health orders in the

arbitrary and capricious manner and fashion engaged by Defendants.” Id. at 15. The Court finds

it appropriate to set an expedited briefing schedule on Plaintiffs’ request for preliminary relief,

rather than issue an emergency order on an ex parte basis.
        Case 1:21-cv-00783-MV-JHR Document 3 Filed 08/23/21 Page 2 of 4




       On August 17, 2021, New Mexico Department of Health Acting Secretary David R.

Scrase, M.D. issued “Public Health Emergency Order Requiring All School Workers Comply

with Certain Health Requirements and Requiring Congregate Care Facility Workers, Hospital

Workers, and Employees of the Office of the Governor Be Fully Vaccinated” (“PHO”). Doc. 1-

2. In relevant part, the PHO requires all “hospital workers . . . to be fully vaccinated against

COVID-19 unless they qualify for an exemption.” Id. at 3-4. The PHO also requires that “[a]ll

persons who are eligible to receive a COVID-19 vaccine and enter the grounds of the New

Mexico State Fair . . . provide adequate proof of being fully vaccinated against COVID-19 . . .

unless the individual qualifies for an exemption.” Id. at 5. Both Hospital workers and

individuals who seek entry into the State Fair “may be exempt from the COVID-19 vaccination

requirement . . . if they have a qualifying medical condition which immunization would endanger

their health, or they are entitled . . . to a disability-related reasonable accommodation or a

sincerely held religious belief accommodation.” Id. at 4, 5-6. A religious belief exemption may

be supported by “a statement regarding the manner in which the administration of a COVID-19

vaccine conflicts with the religious observance, practice, or belief of the individual.” Id. at 4-5,

6.

       Named Plaintiff Jennifer Blackford is a registered nurse employed by Presbyterian. Doc.

1-3 ¶ 2. She asserts that the PHO “requires that [she] be terminated if [she] refuse[s] to be

vaccinated for COVID-19,” and that based on her “medical training and her own independent

research,” she is “opposed to receiving the EUA covid vaccines.” Id. ¶¶ 4-5. Named Plaintiff

Talisha Valdez, along with her 11- and 12-year old daughters, has contracted to exhibit their

animals at the New Mexico State Fair. Doc. 1-4 ¶¶ 2, 6. She asserts that the PHO “prohibits

[her] and [her] children from attending the New Mexico State Fair and showing their animals,”

and that she has chosen “not to be vaccinated” and “to refuse to have [her] child injected with an
        Case 1:21-cv-00783-MV-JHR Document 3 Filed 08/23/21 Page 3 of 4




experimental EUA vaccine.” Id. at ¶¶ 9, 12. Together, Plaintiffs allege that, unless this Court

enters a temporary restraining order and preliminary injunction, under the PHO, “New Mexicans

will be forced to take an experimental vaccine in order to retain their employment and will

forever lose the ability to exhibit their unique animals at the New Mexico State Fair.” Doc. 1 at

22.

       This Court is authorized to issue a temporary restraining order “without written or oral

notice to the adverse party or its attorney” only if two conditions are met: (1) “specific facts in

an affidavit or a verified complaint clearly show that immediate and irreparable injury, loss, or

damage will result to the movant before the adverse party can be heard in opposition” and (2)

“the movant’s attorney certifies in writing any efforts made to give notice and the reasons why it

should not be required.” Fed. R. Civ. P. 65(b)(1). Here, Plaintiffs’ attorney did not certify in

writing any efforts to give notice or the reasons why notice should not be required. There is no

record on the docket that Defendants have so far been served. Nor would Plaintiffs’ service

alone satisfy the requirements of Rule 65(b)(1). Further, the Court finds that the facts alleged by

Plaintiffs do not clearly show that immediate and irreparable injury, loss, or damage will result to

Plaintiffs before Defendants can be heard in opposition. While alleging that the PHO would

prevent Blackford from retaining her employment and Valdez from entering the State Fair, the

Complaint ignores the existence of the exemptions to the PHO’s vaccination requirements. As

noted above, the PHO allows for three exemptions to the vaccination requirements for hospital

workers and State Fair attendees, including an exemption that can be supported by a mere

statement as to the manner in which the administration of a vaccination conflicts with the beliefs

of the individual. The Complaint provides no factual allegations as to why none of the

exemptions would apply to the named Plaintiffs, both of whom have clearly asserted that

administration of the COVID-19 vaccine does, indeed, conflict with their beliefs. Because
        Case 1:21-cv-00783-MV-JHR Document 3 Filed 08/23/21 Page 4 of 4




Plaintiffs have made no effort to seek an exemption to the vaccination requirement and thus have

no reasonable basis to conclude that they will lose their employment and/or be denied entry to

the State Fair, the Court finds no grounds to issue an order without providing Defendants with an

opportunity to respond. It will, however, order an expedited briefing schedule on Plaintiffs’

request for a preliminary injunction.

       IT IS THEREFORE ORDERED that:

1. Plaintiffs must effect service of a copy of this Order, together with the Complaint [Doc. 1],
   and any attachments thereto, to be received by Defendants no later than 5:00 p.m.
   Mountain Time (“MT”) today, Monday, August 23, 2021, notwithstanding any previous
   attempts made by Plaintiffs to serve Defendants. Proof of any service done pursuant to this
   Order shall be filed with the Clerk of Court as soon as practicable.

2. If Defendants oppose Plaintiff’s Motion, a written response shall be filed with the Court and
   served on Plaintiffs no later than Monday, August 30, 2021 at 5:00 p.m. MT.

3. Plaintiffs’ reply, if any, shall be filed with the Court and served on Defendants no later than
   Wednesday, September 1, 2021 at 5:00 p.m. MT.

4. The Court will set a hearing on this matter if it finds that such a hearing is necessary.

DATED this 23rd day of August 2021.




                                              MARTHA VÁZQUEZ
                                              United States District Judge
